DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
(a) Claim 1, line 4 recites "meeting or exceeding a condition".  However, it is unclear what it means to exceed a condition.  The condition is either met, or it is not.  
If the condition is that at least four satellites have been found, the condition is met if four satellites are found.  The condition is met if five satellites have been found.  The condition has been met if six satellites have been found.  
If the condition is that four satellites must have been found, the condition is met if four satellites have been found.  The condition is not met if three satellites have been found.  The condition is not met if five satellites have been found.

Similar language is used throughout claims 1, 4, 11, and 18.
The remaining claims depend upon these claims.
(b) Claim 13, lines 1-2 recites "the starting condition is an acceleration".  However, it is unclear what this means.  In order to further examiner this claim, it will be interpreted as "the starting condition is that an acceleration has been detected", based on p. 10, lines 22-23 of the disclosure.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 102
Claim(s) 1-2, 9-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki '705 (US 2009/0160705 A1).
In regard to claim 1, Matsuzaki '705 discloses a method for operating a GNSS receiver (Fig. 2), comprising: 
starting a search for a GNSS satellite with a first condition not met and a second condition not met (S11, Fig. 6);
meeting or exceeding the first condition (S12 to S16 to S18, Fig. 6) during a first predefined search time (Search Time, S13, Fig. 6) [where in order for the condition to 
continuing the search after the first predetermined searching time meeting or exceeding the first condition during the first predefined searching time (S18, Fig. 6) [where if the Reception Level is less than the Predetermined Level, the search is continued, where the claimed condition is a Predetermined Level and meeting it is being lower than the Predetermined Level];
	meeting or exceeding the second condition (S19 to S23, Fig. 6) during a second predefined searching time subsequent to the first predefined searching time (Plural Satellite Search Time, S21, Fig. 6); further continuing the search after the second predefined searching time after meeting the second condition during the second predefined search time (S20, Fig. 6) [where if the Pre-determined Number of Captured is lower than a certain value and the Reception Level is lower than a Predetermined Level, the search continued; where additional time is necessary for a continued satellite search for the steps S16 to S18 to S19 to S17 rather than the steps S16 directly to S17; and where in order to meet the second condition the first condition must already have been met (S18 to S19), which has not occurred at the start of the search];
the second condition is different from the first condition (the condition in S19 is different from the condition in S16, Fig. 6). 
In regard to claim 11, Matsuzaki '705 discloses a GNSS receiver (Fig. 2) comprising: 
a computer program stored in a memory (20A, Fig. 2; ¶135; ¶172);

start a search for a GNSS satellite with a first condition not met and a second condition not met (S11, Fig. 6);
terminate the search (S17, Fig. 6) when the first condition is not met (S16, Fig. 6) after a first searching time (Search Time, S13, Fig. 6) [where if the Reception Level is not less than the Predetermined Level, the search is terminated, the claimed condition is a Predetermined Level and meeting it is being lower than the Predetermined Level];
continue the search when the first condition is not met or exceeded during the first searching time (S18, Fig. 6) [where in order for the condition to perform S18 to occur, both S12 must be yes and S16 must be no.  At the start of the search at S11, S12 is not yet yes, so the first condition is not met at the start.];
terminate the continued search (S20, Fig. 6) when the second condition is not met (S19, Fig. 6) after a second searching time (Plural Satellite Search Time, S21, Fig. 6) [where if the Pre-determined Number of Captured is not lower than a certain value and the Reception Level is not lower than a Predetermined Level, the search is terminated]; 
further continue the continued search when the second condition is met or exceeded during the second searching time (S20, Fig. 6) [where in order to meet the second condition the first condition must already have been met (S18 to S19), which has not occurred at the start of the search];
the second condition is different from the first condition (the condition in S19 is different from the condition in S16, Fig. 6). 
claims 2 and 12, Matsuzaki '705 further discloses the search is started in response to a starting condition being met (¶176). 
In regard to claim 9, Matsuzaki '705 further discloses the method is performed by executing a computer program (20, Fig. 2; Fig. 5; ¶135; ¶172). 
In regard to claim 10, Matsuzaki '705 further discloses the computer program is stored on a machine-readable storage medium (20A, Fig. 2; Fig. 5; ¶135; ¶172). 
In regard to claims 19 and 20, Matsuzaki '705 further discloses the second predefined searching time is longer than the first searching time (S18, Fig. 6) [where additional time is necessary for a continued satellite search for the steps S16 to S18 to S19 to S17 rather than the steps S16 directly to S17]. 

Claim Rejections - 35 USC § 103
Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki '705 as applied to claims 1-2 and 11, above, and further in view of Baba (US 2015/0253742 A1).
In regard to claims 3 and 14, Matsuzaki '705 further discloses the first condition includes a first signal level (S16, Fig. 6). 
Matsuzaki '705 fails to disclose the condition includes a first signal to noise ratio.
Baba, by the same Assignee as Matsuzaki '705, teaches the term "signal level" can refer to a signal to noise ratio (¶142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the signal level as a signal to noise ratio based on the teaching of Baba.

In regard to claims 4 and 15, Matsuzaki '705 further discloses the first condition includes the first signal level and the second condition includes a second level greater than the first level (S16, S19, Fig. 6).
Matsuzaki '705 fails to disclose each condition includes a respective signal to noise ratio.
Baba, by the same Assignee as Matsuzaki '705, teaches the term "signal level" can refer to a signal to noise ratio (¶142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement each signal level as a signal to noise ratio based on the teaching of Baba.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that each signal level is determined and whether or not the respective condition is met is determined.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki '705 as applied to claim 12, above, and further in view of Syrjarinne (US 2005/0113124 A1).
Matsuzaki '705 further discloses an acceleration sensor (¶66).
Matsuzaki '705 fails to disclose the starting condition is an acceleration has been detected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that position is determined when the position is changing but battery power expenditure is reduced.

	
The following reference(s) is/are also found relevant:
Matsue (US 2016/0061960 A1), which teaches starting a search for a GNSS satellite (S102, Fig. 6); meeting a first condition during a first predefined search time (No output, S103, Fig. 6); continuing the search after the first predetermined searching time meeting the first condition during the first predefined searching time (¶85); meeting a second condition during a second predefined searching time subsequent to the first predefined searching time (No output, S109, Fig. 6; ¶85); further continuing the search after the second predefined searching time after meeting the second condition during the second predefined search time (NO output from S109, Fig. 6).
	Matsuzaki '078 (US 2015/0063078 A1), which teaches successively changing conditions (Fig. 7).

Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 5-8 and 16-18 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 5, in combination with the claim as a whole:
	"further continuing the continued search after the third predefined searching time only after meeting or exceeding the third condition during the third predefined searching time, and wherein the third predefined searching time is longer than the second predefined searching time".
quoted from claim 8, in combination with the claim as a whole:
	"determining whether a limited GNSS position determination is possible when a third condition is not met during a third predefined searching time, wherein the third condition is not met when the search for the GNSS satellite is started".
quoted from claim 16, in combination with the claim as a whole:
	"terminate the further continued search when a third condition is not met after a third searching time subsequent to the second searching time, wherein the third condition is not met when the search for the GNSS satellite is started".
quoted from claim 17, in combination with the claim as a whole:
	"the first condition includes at least one of a first satellite number and a first signal to noise ratio (S111, Fig. 3) [where the first condition includes a first satellite number]; when the first condition includes the first satellite number, the second condition includes a second satellite number greater than the first satellite number (S106, Fig. 3); when the first condition includes the first signal to noise ratio, the second condition includes a second signal to noise ratio greater than the first signal to noise ratio; when the second condition includes the second satellite number, the third condition includes a third satellite number greater than the second satellite number  (S106, Fig. 3); and when the second condition includes the second signal to noise ratio, the third condition includes a third signal to noise ratio greater than the second signal to noise ratio".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments on p. 8, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 8-14, with respect to the prior art rejection(s) involving Matsuzaki have been fully considered but they are not persuasive. 
Applicant argues that Matsuzaki does not disclose starting the search for a GNSS satellite with a first condition not met and a second condition not met.  However, as detailed in the rejection above, in order to meet the first condition, both a satellite must be captured and the reception level of that satellite must be below the predetermined level.  At the start, there is no captured satellite.  In order to meet the second condition the first condition must already have been met, and the first condition has not occurred at the start.
Applicant’s arguments on p. 8-14, with respect to the prior art rejection(s) involving Oshita have been fully considered and are persuasive.  The rejection(s) have been withdrawn.


Conclusion
Applicant's amendment of 2-9-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                                                                                                                                                                                 
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648